DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 10, 12, 13, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill et al (2020/0138334).
Regarding claim 1, Hill et al disclose a system, comprising:
a memory, configured to store a position map that maps multiple sets of properties to respective estimates positions (memory resources 166 – [0217]);
a processor (processing resources 160 – [0217]), configured to:
	compute a position of an intrabody probe (catheter), which includes one or more electrodes (physical electrodes) and an electromagnetic sensor (physical magnetic sensors) (abstract), within a heart of a subject (physical catheter disposed within a three-dimensional space such as a body of a patient, e.g. heart – [0081]), based on an induced signal received from the electromagnetic sensor (magnetic sensors to estimate the position of the physical catheter – [0009]);
	ascertain a set of properties of signals passed between the electrodes (physical electrodes) and multiple reference electrodes located at respective reference positions (physical surface patch electrodes – [0010]);
	based on the set of properties, derive an estimated position of the probe from the position map (impedance measurements of electrodes, such mapping defines a model, once the model is defined , locations of physical electrodes of a catheter may be predicted and predicted and actual impedance values used to generate a location for the electrodes – [0023]; [0024]);
	in response to a distance between the computed position and the estimated position being greater than a predefined threshold, ascertain whether an electrocardiographic signal from the subject is saturated (state variable exceeds its tolerance  – [0240]), and
	in response to the electrocardiographic signal not being saturated, update the position map, in the memory, so as to map the set of properties to the computed position (in response to the tolerance being exceeded, a probability is calculated and if the probability exceeds a threshold then the feature location is not reliable – [0240], within the threshold the feature location is reliable).
Regarding claim 3, Hill et al disclose wherein the predefined threshold is a first predefined threshold (tolerance), and wherein the processor is configured to update the position map in response to the distance not exceeding a second predefined threshold (threshold) (in response to the tolerance being exceeded, a probability is calculated and if the probability exceeds a threshold then the feature location is not reliable – [0240], within the threshold the feature location is reliable).
Regarding claim 4, Hill et al disclose wherein the processor is configured to ascertain whether the electrocardiographic signal from the subject is saturated in response to the distance not exceeding the second predefined threshold (in response to the tolerance being exceeded, a probability is calculated and if the probability exceeds a threshold then the feature location is not reliable – [0240], within the threshold the feature location is reliable).
	Regarding claim 10, Hill et al disclose a method, comprising:
computing a position of an intrabody probe (catheter), which includes one or more electrodes (physical electrodes) and an electromagnetic sensor (physical magnetic sensors) (abstract), within a heart of a subject (physical catheter disposed within a three-dimensional space such as a body of a patient, e.g. heart – [0081]), based on an induced signal received from the electromagnetic sensor (magnetic sensors to estimate the position of the physical catheter – [0009]);
ascertaining a set of properties of signals passed between the electrodes (physical electrodes) and multiple reference electrodes located at respective reference positions (physical surface patch electrodes – [0010]);
based on the set of properties, derive an estimated position of the probe from the position map (impedance measurements of electrodes, such mapping defines a model, once the model is defined , locations of physical electrodes of a catheter may be predicted and predicted and actual impedance values used to generate a location for the electrodes – [0023]; [0024]);
Examiner notes the limitation “in response to a distance between the computed position and the estimated position being greater than a predefined threshold, ascertain whether an electrocardiographic signal from the subject is saturated” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed but does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.  As such, this claim limitation is not required the distance is less than a predefined threshold.  For purposes of compact prosecution, Hill et al disclose this limitation (state variable exceeds its tolerance  – [0240]), and
Examiner notes the limitation “in response to the electrocardiographic signal not being saturated, update the position map, in the memory, so as to map the set of properties to the computed position” is a contingent limitation.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed but does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.  As such, this claim limitation is not required when the signal is saturated.  For purposes of compact prosecution, Hill et al disclose this limitation (in response to the tolerance being exceeded, a probability is calculated and if the probability exceeds a threshold then the feature location is not reliable – [0240], within the threshold the feature location is reliable).  
Regarding claim 12, Hill et al disclose wherein the predefined threshold is a first predefined threshold (tolerance), and wherein the processor is configured to update the position map in response to the distance not exceeding a second predefined threshold (threshold) (in response to the tolerance being exceeded, a probability is calculated and if the probability exceeds a threshold then the feature location is not reliable – [0240], within the threshold the feature location is reliable). Examiner notes “ascertaining whether the electrocardiographic signal from the subject is saturated in response to the distance not exceeding the second predefined threshold” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed but does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.  As such, this claim limitation is not required when the distance is exceeded.
Regarding claim 13, Hill et al disclose wherein the processor is configured to ascertain whether the electrocardiographic signal from the subject is saturated in response to the distance not exceeding the second predefined threshold (in response to the tolerance being exceeded, a probability is calculated and if the probability exceeds a threshold then the feature location is not reliable – [0240], within the threshold the feature location is reliable).  Examiner notes “ascertaining whether the electrocardiographic signal from the subject is saturated in response to the distance not exceeding the second predefined threshold” is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed but does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.  As such, this claim limitation is not required when the distance is not exceeded.
	Regarding claim 16, Hill et al disclose further comprising: computing another position of the probe and ascertaining another set of properties (calculated locations or positions of the electrodes – [0007]).  Examiner notes the limitation “in response to the electrocardiographic signal being saturated, refraining from updating the position map so as to map the other set of properties to the other computed position” is a contingent limitation.  The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed but does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.  As such, this limitation is not required when the electrocardiographic signal is not saturated.
	Regarding claim 17, Hill et al disclose further comprising, in response to the electrocardiographic signal being saturated, refraining from updating the position map for a predefined duration (all location estimates marked as unreliable during a designated time interval – [0239]).  Examiner notes the limitation is a contingent limitation. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed but does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.  As such, this limitation is not required when the electrocardiographic signal is not saturated.
Regarding claim 19, Hill et al disclose a computer software product comprising a tangible non-transitory computer-readable medium in which program instructions are stored, which instructions, when read by a processor ([0008]), cause the processor to:
compute a position of an intrabody probe (catheter), which includes one or more electrodes (physical electrodes) and an electromagnetic sensor (physical magnetic sensors) (abstract), within a heart of a subject (physical catheter disposed within a three-dimensional space such as a body of a patient, e.g. heart – [0081]), based on an induced signal received from the electromagnetic sensor (magnetic sensors to estimate the position of the physical catheter – [0009]);
ascertain a set of properties of signals passed between the electrodes (physical electrodes) and multiple reference electrodes located at respective reference positions (physical surface patch electrodes – [0010]);
based on the set of properties, derive an estimated position of the probe from the position map that maps multiple sets of properties to respective estimated positions (impedance measurements of electrodes, such mapping defines a model, once the model is defined , locations of physical electrodes of a catheter may be predicted and predicted and actual impedance values used to generate a location for the electrodes – [0023]; [0024]);
in response to a distance between the computed position and the estimated position being greater than a predefined threshold, ascertain whether an electrocardiographic signal from the subject is saturated (state variable exceeds its tolerance  – [0240]), and
in response to the electrocardiographic signal not being saturated, update the position map, in the memory, so as to map the set of properties to the computed position (in response to the tolerance being exceeded, a probability is calculated and if the probability exceeds a threshold then the feature location is not reliable – [0240], within the threshold the feature location is reliable).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, 6, 11, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (2020/0138334) in view of Zhu et al (2022/0202338).
Regarding claims 2, 5, 6, 11, 14 and 15, Hill et al disclose a predefined threshold (tolerance) and a second predefined threshold (threshold) (in response to the tolerance being exceeded, a probability is calculated and if the probability exceeds a threshold then the feature location is not reliable – [0240], within the threshold the feature location is reliable).  Hill et al additionally discloses the threshold may be set as a physical distance ([0240]), but fail to explicitly disclose wherein the predefined threshold is between 8 and 15 mm, wherein the second predefined threshold is greater than 15 mm and wherein the second predefined threshold is between 15 and 30 mm.
However, Zhu et al disclose in the same medical field of endeavor, a threshold distance greater than 5 mm ([0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the predefined threshold and the second predefined threshold being a physical distance as set forth in Hill et al and a threshold distance of greater than 5 mm of Zhu et al with the predefined threshold being between 8 mm and 15 mm and wherein the second predefined threshold is greater than 15 mm and wherein the second predefined threshold is between 15 and 30 mm as it would provide a threshold distance which is known to indicate electrodes which are not in proper contact.
	Allowable Subject Matter
Claims 7-9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793